DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “continuous listener module” in claims 1 and 8. The word “continuous listener module” acts as a generic placeholder for the term “means”. The generic placeholder “continuous listener module” is modified by functional language “detect … a deferred transaction …” in claims 1 and 8. The generic placeholder “continuous listener module” is not modified by sufficient structure, material, or acts for performing the claimed function. Paragraphs 100 and 106 of Applicant’s Pre-Grant Publication mention the “continuous listener module”. However, the specification fails to describe any structure of the “continuous listener module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-7:
Step 1
Claims 1-7 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of bookkeeping of user transactions information and wallet account information, as well as execution of user transactions. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed appending of transactions relating to user transaction information as well as wallet account information is an example of fundamental economic principles or practices because it involves fundamental economic principle of bookkeeping. Moreover, the claimed appending of transactions relating to user transaction information as well as wallet account information, as well as deference and execution of user transactions is also an example of commercial or legal interactions because it involves business relations of tracking and bookkeeping of user transactions, as well as business relations of deference and execution of user transactions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receive a request for a user transaction to be executed on a non-host blockchain from a user, wherein the host blockchain is associated with a user wallet account storing operational information associated with the user
append a first transaction to the non-host blockchain, the first transaction comprising metadata pertaining to the user transaction, wherein the non-host blockchain is operable to:
defer an execution of the user transaction for a predetermined time
store the metadata pertaining to the user transaction and operational information requirements on the distributed file storage system at a first hash address
update, via an initial smart contract of the non-host blockchain, an execution status of the user transaction
detect, via a continuous listener module, a deferred transaction stored in the non-host blockchain
identify, from the metadata pertaining to the user transaction and a blockchain index, a host blockchain corresponding to the user transaction
append a second transaction to the host blockchain, the second transaction comprising the first hash address, wherein the second transaction triggers an initial smart contract of the host blockchain to store an operational information response at a second hash address in the distributed file storage system
append a third transaction to the non-host blockchain, the third transaction comprising the second hash address, wherein the third transaction triggers the initial smart contract of the non-host blockchain to
retrieve the operational information response stored at the second hash address
execute the user transaction based on the operational information
store output generated from the execution of the user transaction at a third hash address in the distributed file storage system
append a fourth transaction in the host blockchain, the fourth transaction comprising the third hash address, wherein the fourth transaction triggers the initial smart contract of the host blockchain to update the user wallet account based on the output generated from the execution of the user transaction

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “hash” and “blockchain” generally links the use of the judicial exception to a particular technological environment, that being blockchain. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-7 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the additional element of “wherein the initial smart contract of the host blockchain and the non-host blockchain comprise one or more standard method calls for a communication with the distributed file storage system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3 further recites the abstract idea of bookkeeping of user transactions information and wallet account information. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “wherein the initial smart contract further comprises a data structure repository configured to”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 4 recites the abstract idea of encrypting communications. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people. The claim recites the additional element of “wherein each of the host blockchain and the non-host blockchain is configured to … with the distributed file storage system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites the additional element of “wherein each of the host blockchain and the non-host blockchain are assigned with a private key and a public key”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6 recites additional details of the type of data included in the operational information associated with the user. Therefore, it recites additional abstract ideas.
Claim 7 recites additional details of the type of data included in the predetermined time. Therefore, it recites additional abstract ideas.

Claims 8-14:
Step 1
Claims 8-14 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) an abstract idea of bookkeeping of user transactions information and wallet account information, as well as execution of user transactions. Specifically, but for the additional elements, claim 8 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed appending of transactions relating to user transaction information as well as wallet account information is an example of fundamental economic principles or practices because it involves fundamental economic principle of bookkeeping. Moreover, the claimed appending of transactions relating to user transaction information as well as wallet account information, as well as deference and execution of user transactions is also an example of commercial or legal interactions because it involves business relations of tracking and bookkeeping of user transactions, as well as business relations of deference and execution of user transactions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving a request for a user transaction to be executed on a non- host blockchain from a user, wherein the host blockchain is associated with a user wallet account storing operational information associated with the user
appending a first transaction to the non-host blockchain, the first transaction comprising metadata pertaining to the user transaction, wherein the non-host blockchain is operable to:
defer an execution of the user transaction for a predetermined time
store the metadata pertaining to the user transaction and operational information requirements on the distributed file storage system at a first hash address
update, via an initial smart contract of the non-host blockchain, an execution status of the user transaction
detecting, via a continuous listener module, a deferred transaction stored in the non-host blockchain
identifying, from the metadata pertaining to the user transaction and a blockchain index, a host blockchain corresponding to the user transaction
appending a second transaction to the host blockchain, the second transaction comprising the first hash address, wherein the second transaction triggers an initial smart contract of the host blockchain to store an operational information response at a second hash address in the distributed file storage system
appending a third transaction to the non-host blockchain, the third transaction comprising the second hash address, wherein the third transaction triggers the initial smart contract of the non-host blockchain to
retrieve the operational information response stored at the second hash address
execute the user transaction based on the operational information
store output generated from the execution of the user transaction at a third hash address in the distributed file storage system
appending a fourth transaction in the host blockchain, the fourth transaction comprising the third hash address, wherein the fourth transaction triggers the initial smart contract of the host blockchain to update the user wallet account based on the output generated from the execution of the user transaction

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “hash” and “blockchain” generally links the use of the judicial exception to a particular technological environment, that being blockchain. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-14 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 9 recites the additional element of “wherein the initial smart contract of the host blockchain and the non-host blockchain comprise one or more standard method calls for a communication with the distributed file storage system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10 further recites the abstract idea of bookkeeping of user transactions information and wallet account information. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “wherein the initial smart contract further comprises a data structure repository configured to”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the abstract idea of encrypting communications. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people. The claim recites the additional element of “wherein each of the host blockchain and the non-host blockchain is configured to … with the distributed file storage system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 12 recites the additional element of “wherein each of the host blockchain and the non-host blockchain are assigned with a private key and a public key”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 13 recites additional details of the type of data included in the operational information associated with the user. Therefore, it recites additional abstract ideas.
Claim 14 recites additional details of the type of data included in the predetermined time. Therefore, it recites additional abstract ideas.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Means-Plus-Function
Claims 1 and 8: The recitation of “detect[ing], via a continuous listener module, a deferred transaction …” invokes 35 U.S.C. 112(f) interpretation. When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under 112(a). Therefore, claims 1 and 8 are rejected as being failing to comply with the written description requirement.
Claims 2-7 and 9-14 are also rejected as they depend from either claims 1 or 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claims 1 and 8: The recitation of “detect[ing], via a continuous listener module, a deferred transaction …” invokes 35 U.S.C. 112(f) interpretation. To support this position, the Examiner notes the following. The word “continuous listener module” acts as a generic placeholder for the term “means”. The generic placeholder “continuous listener module” is modified by functional language “detect … a deferred transaction …” in claims 1 and 8. The generic placeholder “continuous listener module” is not modified by sufficient structure, material, or acts for performing the claimed function. These claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Paragraphs 100 and 106 of Applicant’s Pre-Grant Publication mention the “continuous listener module”. However, the specification fails to describe any structure of the “continuous listener module”. Thus, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-7 and 9-14 are also rejected as they depend from either claims 1 or 8.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mastering Bitcoin to Andreas M. Antonopoulos (hereinafter “Mastering Bitcoin”) in view of Mastering Ethereum to Andreas M. Antonopoulos (hereinafter “Mastering Ethereum”).

Claims 1 and 8: 
Mastering Bitcoin discloses:
A system for managing transactional interoperability amongst a plurality of blockchains (pages 159-172), wherein the system comprises a server arrangement communicably coupled to a distributed file storage system (pages 137-158) and the plurality of blockchains comprising a non-host blockchain and a host blockchain, the server arrangement configured to (pages 159-172)
A method for managing transactional interoperability amongst a plurality of blockchains (pages 159-172), wherein the method is implemented using a system comprising a server arrangement communicably coupled to a distributed file storage system (pages 137-158) and the plurality of blockchains comprising a non-host blockchain and a host blockchain, the method comprising (pages 159-172)
Receive [receiving] a request for a user transaction to be executed on a non-host blockchain from a user (pages 15-30, 109-136), wherein the host blockchain is associated with a user wallet account storing operational information associated with the user (pages 38-55, 84-108)
append [appending] a first transaction to the non-host blockchain, the first transaction comprising metadata pertaining to the user transaction (pages 15-30, 109-136)
wherein the non-host blockchain is operable to: (pages 159-172)
defer an execution of the user transaction for a predetermined time (pages 173-214)
store the metadata pertaining to the user transaction and operational information requirements on the distributed file storage system at a first hash address (pages 159-172)
detect [detecting], via a continuous listener module, a deferred transaction stored in the non-host blockchain (pages 173-214)
identify [identifying], from the metadata pertaining to the user transaction and a blockchain index, a host blockchain corresponding to the user transaction (pages 159-172)
append [appending] a second transaction to the host blockchain, the second transaction comprising the first hash address (pages 15-30, 109-136)
append [appending] a third transaction to the non-host blockchain, the third transaction comprising the second hash address (pages 15-30, 109-136)
append [appending] a fourth transaction in the host blockchain, the fourth transaction comprising the third hash address (pages 15-30, 109-136)
Mastering Bitcoin does not disclose:
update, via an initial smart contract of the non-host blockchain, an execution status of the user transaction
wherein the second transaction triggers an initial smart contract of the host blockchain to store an operational information response at a second hash address in the distributed file storage system
wherein the third transaction triggers the initial smart contract of the non-host blockchain to retrieve the operational information response stored at the second hash address, execute the user transaction based on the operational information, store output generated from the execution of the user transaction at a third hash address in the distributed file storage system
wherein the fourth transaction triggers the initial smart contract of the host blockchain to update the user wallet account based on the output generated from the execution of the user transaction
Mastering Ethereum, an analogous art of blockchain transactions, discloses:
update, via an initial smart contract of the non-host blockchain, an execution status of the user transaction (pages 127-160, 161-170, 171-219)
wherein the second transaction triggers an initial smart contract of the host blockchain to store an operational information response at a second hash address in the distributed file storage system (pages 127-160, 161-170, 171-219)
wherein the third transaction triggers the initial smart contract of the non-host blockchain to retrieve the operational information response stored at the second hash address, execute the user transaction based on the operational information, store output generated from the execution of the user transaction at a third hash address in the distributed file storage system (pages 127-160, 161-170, 171-219)
wherein the fourth transaction triggers the initial smart contract of the host blockchain to update the user wallet account based on the output generated from the execution of the user transaction (pages 127-160, 161-170, 171-219)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Mastering Bitcoin to include a smart contract in the host and non-host blockchains to update user transaction execution status, retrieve operation information stored at hash address and then execute a user transaction based on the operational information and store the output generated from the execution of the user transaction at a third hash address, and update the user wallet account based on the output generated from the execution of the user transaction, as disclosed in Mastering Ethereum. One or ordinary skill in the art would have been motivated to do so in order to improve security (Mastering Ethereum, pages 1-12).

Claims 2 and 9: 
The combination of Mastering Bitcoin in view of Mastering Ethereum discloses all limitations of claims 1 and 8. Mastering Ethereum further discloses:
wherein the initial smart contract of the host blockchain and the non-host blockchain comprise one or more standard method calls for a communication with the distributed file storage system (pages 127-160, 161-170, 171-219)

Claims 3 and 10: 
The combination of Mastering Bitcoin in view of Mastering Ethereum discloses all limitations of claims 1 and 8. Mastering Ethereum further discloses:
wherein the initial smart contract further comprises a data structure repository configured to maintain a list of one or more transactions along with the execution status of the one or more transactions (pages 127-160, 161-170, 171-219)

Claims 4 and 11: 
The combination of Mastering Bitcoin in view of Mastering Ethereum discloses all limitations of claims 1 and 8. Mastering Bitcoin further discloses:
wherein each of the host blockchain and the non-host blockchain is configured to encrypt the communication with the distributed file storage system (pages 159-172)

Claims 5 and 12: 
The combination of Mastering Bitcoin in view of Mastering Ethereum discloses all limitations of claims 4 and 11. Mastering Bitcoin further discloses:
wherein each of the host blockchain and the non-host blockchain are assigned with a private key and a public key (pages 61-84, 97-108)

Claims 6 and 13: 
The combination of Mastering Bitcoin in view of Mastering Ethereum discloses all limitations of claims 1 and 8. Mastering Bitcoin further discloses:
wherein the operational information associated with the user comprises at least one of: balance in the user wallet account, wallet details required for executing a transaction (pages 38-55, 84-108)

Claims 7 and 14: 
The combination of Mastering Bitcoin in view of Mastering Ethereum discloses all limitations of claims 1 and 8. Mastering Ethereum further discloses:
wherein the predetermined time is based on an execution time of the smart contract method on the host blockchain (pages 127-160, 161-170, 171-219)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0234257 A1 to Mallik et al. (hereinafter "Mallik") discloses propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts includes. Specifically, receiving a propagation request that includes unspent transaction output addresses, a digital signature, and a recipient address; generating a smart contract that is configured to self-execute after a predetermined period of time to initiate transfer of cryptographic currency from the output addresses to the recipient address; submitting the smart contract to a node in a blockchain network for addition to the blockchain; monitoring for new blockchain transactions involving any of the unspent transaction output addresses; generating a new smart contract to update the unspent transaction output addresses based on new blockchain transactions; and submitting the new smart contract to a node in a blockchain network after updating.
US 2020/0402025 A1 to Wang et al. (hereinafter "Wang") discloses cross-blockchain third-party settlement. An initiating-end host and an accepting-end host escrow digital assets in smart contracts in different blockchains, respectively, and based on a result of delivery of trading entities outside the blockchain, the digital assets escrowed by the smart contracts are transferred or returned, and the arbitration host is permitted to perform trading arbitration, without managing the trading entities, to determine whether the delivery outside the blockchain succeeds. When the arbitration host determines that the delivery outside the blockchain succeeds, the arbitration host can transfer the digital assets escrowed by the initiating-end host and the accepting-end host without consent of the initiating-end host, so as to achieve a technical effect of improving reliability of escrow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685